                                                                                       Seyfarth Shaw LLP
                                                                                        620 Eighth Avenue
                                                                                 New York, New York 10018
                                                                                          T (212) 218-5500
                                                                                          F (212) 218-5526

                                                                                       jegan@seyfarth.com
                                                                                          T (212) 218-5291

                                                                                         www.seyfarth.com


December 19, 2019                                                               USDC SDNY
                                                                                DOCUMENT
VIA ECF                                                                         ELECTRONICALLY FILED
                                                                                DOC #:
Hon. Lorna G. Schofield
U.S. District Court for the Southern District of New York
                                                                                DATE FILED: 12/23/2019
Thurgood Marshall United States Courthouse
40 Foley Square
Courtroom 1106
New York, NY 10007

Re:     Delacruz v. Nike, Inc. - Civil Action No. 1:19-cv-10292-LGS

Dear Judge Schofield:

         This firm represents Defendant Nike, Inc. (“Defendant”) in the above-referenced matter.
We write jointly with Plaintiff Emanuel Delacruz (“Plaintiff”), to: (1) respectfully request a twenty-
nine (29) day extension of time for Defendant to respond to the Complaint, up to and including
January 31, 2020; and (2) request an adjournment of the Initial Pretrial Conference scheduled
for January 14, 2020 to a date after January 31, 2020. This letter is the second request for an
extension of the responsive pleading deadline, and the first request for an adjournment of the
Initial Pretrial Conference.

        By way of background, Plaintiff commenced this action on or about November 5, 2019,
alleging violations of Title III of the Americans with Disabilities Act and related state law in
connection with the availability of Braille gift cards. (ECF No. 1.) Plaintiff served the Summons
and Complaint on November 12, 2019. (ECF No. 6.) Accordingly, Defendant’s response to the
Complaint was initially due on December 3, 2019. (Id.) On November 25, 2019, Defendant filed
a request for a thirty (30) day extension of the deadline to respond to the Complaint, which was
granted by the Court on November 26, 2019. (ECF Nos. 7 & 8.) Accordingly, Defendant’s
response to the Complaint is presently due on January 2, 2020. (Id.) On November 26, 2019,
the Court also scheduled the Initial Pretrial Conference for January 14, 2020. (ECF No. 8.)

         The parties are requesting this extension of the responsive pleading deadline and
adjournment of the Initial Pretrial Conference because they require additional time to explore
whether a non-litigated resolution of Plaintiff’s claims may be possible. To the extent a non-
litigated resolution of Plaintiff’s claims is not possible by January 31, 2020, Defendant intends to
initiate dispositive motion practice in this action and requires additional time to prepare this
submission, particularly in light of the forthcoming holidays. With respect to the Initial Pretrial
Conference, the undersigned has conferred with counsel for Plaintiff, and the parties are
available for the rescheduled Conference on February 20, March 2, 5, 10 - 12, 19 - 20, and 23 -
24, 2020.



60796638v.3
                                                                      Hon. Lorna G. Schofield
                                                                         December 19, 2019
                                                                                      Page 2




       We respectfully submit this request in good faith and not to cause undue delay. We
thank the Court for its time and attention to this matter.

Respectfully submitted,

SEYFARTH SHAW LLP



/s/ John W. Egan
John W. Egan




     Application GRANTED. Defendant shall respond to the
     Complaint by January 31, 2020. The January 14, 2020, 10:30
     a.m. conference is adjourned until February 11, 2020, at 10:30
     a.m. The parties are reminded to file their joint conference
     materials at least 7 days in advance of the conference.

     Dated: December 23, 2019
             New York, New York




60796638v.3
